 



Exhibit 10.1

EXECUTION VERSION

             THIS AGREEMENT dated as of October 28, 2004 (the “Agreement”) is
among BARCLAYS BANK PLC, a public limited company incorporated and existing
under the laws of England and Wales (“Barclays”); INTERNATIONAL LEASE FINANCE
CORPORATION, a California corporation (“ILFC”); and EXPORT-IMPORT BANK OF THE
UNITED STATES, an agency of the United States of America (“Ex-Im Bank”).

W I T N E S S E T H:

            WHEREAS, pursuant to the Final Commitment Letter dated August 20,
2004 from Ex-Im Bank to ILFC, Ex-Im Bank has approved ILFC’s application for an
Ex-Im Bank guarantee of loans up to $1,680,209,374 (the “Ex-Im Bank Final
Commitment”) on terms as more specifically described in the form of
Participation Agreement attached hereto as Exhibit B, in respect of which
Barclays is to serve as the Facility Agent and as the Initial Lender of such
loans and to which has been assigned the Ex-Im Bank Final Commitment Number
AP080259XX (the “Ex-Im Bank Facility”);

            WHEREAS, Barclays has agreed with ILFC to provide the Ex-Im Bank
Facility on terms and conditions set forth in a term sheet and commitment letter
dated April 5, 2004 (the “Term Sheet”) and accepted by ILFC on April 16, 2004;
and

            WHEREAS, ILFC desires to defer execution of the full definitive
documents until such time, if ever, as ILFC intends to utilize the Ex-Im Bank
Facility;

            NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

     Section 1. Definitions. Unless the context otherwise requires,
(a) capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in Part I of Appendix A to the form of Participation
Agreement for all purposes of this Agreement, and (b) the rules of construction
and interpretation for this Agreement shall be as set forth in Part II of
Appendix A to the form of Participation Agreement.

     Section 2. Notice of Intended Utilization; Agreement to Enter into
Participation Agreement and Other Documents; Availability Period.

     (a) Ex-Im Bank hereby commits to issue the guarantees, and Barclays hereby
commits to make the loans, respectively, contemplated by the Ex-Im Bank Final
Commitment and the Participation Agreement (which, upon delivery of the Notice
of Intended Utilization, shall be duly completed to the satisfaction of Ex-Im
Bank and Barclays in accordance with Ex-Im Bank’s and Barclays’ customary
standards) on the terms and subject to the conditions set forth therein.
Accordingly, if at any time after the execution date of this Agreement (the
“Execution Date”) until thirty (30) days prior to

 



--------------------------------------------------------------------------------



 



the Final Disbursement Date ILFC shall desire to utilize, or otherwise desire to
enter into full definitive documents for, the Ex-Im Bank Facility, ILFC shall:
(i) deliver a Notice of Intended Utilization to each of Ex-Im Bank and Barclays
substantially in the form of Exhibit A attached hereto; (ii) identify entities,
each satisfactory to each of Ex-Im Bank and Barclays in accordance with Ex-Im
Bank’s and Barclays’ customary standards, that will serve as the Initial
Borrower Party and Initial Lessor Parent; (iii) form entities, each satisfactory
to each of Ex-Im Bank and Barclays in accordance with Ex-Im Bank’s and Barclays’
customary standards, that will serve as the Initial Lessee Party and the Initial
Lessee Parent; and (iv) provide to Ex-Im Bank and Barclays and their respective
counsel copies of the constitutional documents for each of the entities referred
to in the foregoing clauses (ii) and (iii).

     (b) Within the thirty (30) day period following delivery of the Notice of
Intended Utilization, the parties hereto and the parties described in clauses
(ii) and (iii) of paragraph (a) above shall enter into a Participation Agreement
in substantially the form attached hereto as Exhibit B (which, upon delivery of
the Notice of Intended Utilization, shall be duly completed to the satisfaction
of Ex-Im Bank and Barclays in accordance with Ex-Im Bank’s and Barclays’
customary standards) and such other agreements and documents as contemplated by
such Participation Agreement, in the case of each such other agreement or
document a form of which is attached to such form of Participation Agreement, in
substantially such form so attached, in the case of the Borrower Indemnity
Agreement, in substantially the form attached hereto as Exhibit C, and, in the
case of any other agreement or document, in form and substance satisfactory to
each of the parties hereto.

     (c) For purposes of this Agreement, “Final Disbursement Date” means
August 31, 2005; provided that, at any time following the end of each of the
first four Quarters following September 1, 2004 (and ending November 30, 2004,
February 28, 2005, May 31, 2005 and August 31, 2005, respectively) so long as
ILFC has not given a Notice of Intended Utilization and there has been no
Disbursement during such Quarter, but not later than thirty (30) days prior to
the then Final Disbursement Date, ILFC may extend such Final Disbursement Date
by an additional Quarter ending on November 30, 2005, February 28, 2006, May 31,
2006 and August 31, 2006 (but not beyond August 31, 2006), respectively, by
(i) submitting a request to Ex-Im Bank (with a copy to Barclays) requesting such
extension and specifying the applicable Quarter, any reduction in the authorized
amount, and the proposed Final Disbursement Date, and (ii) receiving written
confirmation of such extension from Ex-Im Bank (whereupon Barclays shall be
deemed to have agreed to such extension as well), but in no event shall the
Final Disbursement Date be extended beyond August 31, 2006.

     (d) Neither Ex-Im Bank nor Barclays shall have any obligation to take any
action hereunder following the Final Disbursement Date.

     (e) Following execution of the Participation Agreement as contemplated by
Section 2(b), this Agreement shall terminate and cease to be of any force or
effect.

     (f) For purposes of clarification, no party hereto shall be bound by the

2



--------------------------------------------------------------------------------



 



representations, warranties, covenants, indemnities or Events of Default
contained in the Participation Agreement, the Borrower Indemnity Agreement or
the documents referred to therein, which shall be of no force or effect, unless
and until each such party executes the Participation Agreement and the Borrower
Indemnity Agreement; provided that the foregoing shall not be construed as
affecting the commitment of Ex-Im Bank or Barclays set forth in Section 2(a)
above.

     Section 3. Ex-Im Bank Commitment Fee. ILFC shall pay, or cause to be paid,
to Ex-Im Bank a guarantee commitment fee (the “Ex-Im Bank Commitment Fee”) in
Dollars equal to 0.125% per annum accruing on the uncancelled and undisbursed
balance from time to time of the Ex-Im Bank Final Commitment, computed on the
basis of a 360-day year and the actual number of days elapsed (including the
first day but excluding the last day), accruing from October 19, 2004 until the
earliest of (i) the date the Ex-Im Bank Commitment is fully disbursed, (ii) the
date the undisbursed portion of the Ex-Im Bank Commitment is cancelled by ILFC
(on behalf of the Borrower Parties) by notice in writing to Ex-Im Bank, and
(iii) the Final Disbursement Date. The Ex-Im Bank Commitment Fee shall first be
payable on February 10, 2005 and Quarterly thereafter and on the final day on
which the same accrues in accordance with the foregoing provisions of this
Section 3; provided that if any such date is not a Business Day the relevant
payment shall be payable on the next succeeding Business Day and the amount
thereof adjusted accordingly.

     Section 4. Barclays Fees and Expenses.

     4.01 Barclays Commitment Fee. ILFC shall pay, or cause to be paid, to
Barclays a commitment fee (the “Barclays Commitment Fee”) in Dollars equal to
0.02% per annum accruing on the uncancelled and undisbursed balance from time to
time of the Ex-Im Bank Facility, computed on the basis of a 360-day year and the
actual number of days elapsed (including the first day but excluding the last
day), accruing from August 20, 2004 until the earliest of (i) the date the Ex-Im
Bank Facility is fully disbursed, (ii) the date the undisbursed portion of the
Ex-Im Bank Facility is cancelled by ILFC (on behalf of the Borrower Parties) by
notice in writing to Barclays, and (iii) the Final Disbursement Date. The
Barclays Commitment Fee shall first be payable on December 15, 2004 and
quarterly thereafter and on the final day on which the same accrues in
accordance with the foregoing provisions of this Section 4.01; provided that if
any such date is not a Business Day the relevant payment shall be payable on the
next succeeding Business Day and the amount thereof adjusted accordingly.

     4.02  Other Barclays Fees and Expenses. ILFC shall pay, or cause to be
paid, to Barclays, the Arrangement Fee and costs and expenses in the respective
amounts and on the respective dates as set forth in the Term Sheet.

     Section 5. Miscellaneous.

     5.01  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, U.S.A., WITHOUT
REFERENCE TO PRINCIPLES OF

3



--------------------------------------------------------------------------------



 



CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

     5.02  Notices. Except as otherwise specified, all notices given hereunder
shall be in writing in the English language, shall include the applicable Ex-Im
Bank Final Commitment Number and shall be given by mail, facsimile, telex or
personal delivery and deemed to be given for the purposes of this Agreement on
the day that such notice is received by the intended recipient thereof. All
notices shall be delivered to Barclays, ILFC and Ex-Im Bank at their respective
addresses specified in the form of Participation Agreement attached hereto as
Exhibit B, or at such other address for any party as such party may from time to
time specified for such purpose by notice to the other parties.

     5.03  Benefit of Agreement. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors of the parties
hereto. No party may assign any of its rights or obligations hereunder without
the prior written consent of the other parties hereto.

     5.04  Amendment or Waiver. This Agreement may not be changed, discharged or
terminated (except as expressly provided herein) without the written consent of
the parties hereto, and no provision hereof may be waived without the written
consent of the party to be bound thereby.

     5.05  Expenses. Whether or not the transactions contemplated hereby are
consummated, and subject to any separate agreements related thereto, ILFC shall
pay or reimburse Ex-Im Bank (against invoices and receipts (if available)
submitted by any such Person), for any reasonable out-of-pocket costs and
expenses (including reasonable fees and disbursements of legal counsel and other
experts employed or retained by such Person) incurred by such Person in
connection with the negotiation, preparation, execution, delivery or enforcement
of this Agreement and the form documents attached hereto (collectively,
“Transaction Costs”). In addition to the foregoing but without duplication, ILFC
shall pay or reimburse Ex-Im Bank for any reasonable out-of-pocket costs and
expenses (including fees and disbursements of legal counsel and other experts
employed or retained by such Person) incurred by Ex-Im Bank in connection with
any amendment, modification or waiver of this Agreement.

            All costs and expenses payable by ILFC pursuant to this Section 5.05
incurred in connection with the negotiation, preparation, execution and delivery
of this Agreement and the form documents attached hereto (including, without
limitation, legal fees) shall (to the extent invoices and receipts have been
submitted to ILFC at least one (1) Business Day prior to the Execution Date) be
paid on such Execution Date.

     5.06  Counterparts. This Agreement may be signed in separate counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

     5.07  English Language. All documents to be delivered by any party hereto
pursuant to the terms hereof shall be in the English language, or if originally
written in

4



--------------------------------------------------------------------------------



 



another language, shall be accompanied by an accurate English translation upon
which the other parties hereto shall have the right to rely for all purposes
under this Agreement.

     5.08  Severability. To the extent permitted by applicable law, the
illegality or unenforceability of any provision of this Agreement shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement.

*      *      *

5



--------------------------------------------------------------------------------



 



            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

                      ILFC
 
                    INTERNATIONAL LEASE FINANCE CORPORATION
 
               

  By:      /s/ Pamela S. Hendry   /s/ Alan H. Lund                  

  Name:     Pamela S. Hendry   Alan H. Lund                  

  Title:     Vice President
  and Treasurer   Vice Chairman
Chief Financial Officer    
 
               
 
                    BARCLAYS
 
                    BARCLAYS BANK PLC
 
               

  By:     /s/ Nicholas A. Bell                      

  Name:     Nicholas A. Bell                      

  Title:     Director                      
 
               
 
                    EX-IM BANK
 
                    EXPORT-IMPORT BANK OF THE UNITED STATES
 
               

  By:     /s/ Robert A. Morin                      

  Name:     Robert A. Morin                      

  Title:     Vice President                      

6



--------------------------------------------------------------------------------



 



EXHIBITS

Exhibit A - Form of Notice of Intended Utilization
Exhibit B - Form of Participation Agreement
Exhibit C - Form of Borrower Indemnity Agreement

 